El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
*601Sólo está envuelta en este caso la suficiencia de la de-nuncia. Fue formulada por el policía insular Facundo Ortega y en lo pertinente dice:
“Que en 6 de enero de 1930, y en Mayagiiez, ... el referido acu-sado Luis R. Rodríguez, allí y entonces, ilegal, voluntaria y malicio-samente violó las disposiciones de la ley para reglamentar el uso de vehículos de motor en los caminos públicos de Puerto Rico, porque mientras manejaba el automóvil Pontiac No. P. 1265 que es un ve-hículo de motor propiedad de Rafael Suris de Mayagiiez, P. R. no tomó en cuenta el ancho, tráfico y uso del camino, mientras marchaba con dicho vehículo de motor por la carretera que conduce de Maya-giiez a Maricao que es un camino público, al llegar al sitio del acci-dente el auto Pontiac marchaba con dirección a Mayagiiez, estaba un carro de bueyes parado en su derecha en la carretera y en esos mo-mentos subía el auto Ford No. P. 262 propiedad de Juana Hernán-dez y guiado por Antonio Rivera, chófer 8653, el chófer Luis R. Ro-dríguez no redujo la velocidad del automóvil Pontiac P. 1265 se me-tió por entre el auto Ford y el carro de bueyes, dando lugar a cho-car con el automóvil Ford P. 262 ocasionándole los siguientes des-perfectos : eje delantero lado derecho doblado, chasis parte delantero doblado, guardalodo izquierdo delantero bollado, winsil roto, bomper delantero roto y el guía roto. Violando el acusado la Ley de auto-móviles No. 75 aprobada el 13 de abril de 1916 Art. 13 letra (a).”
Con esa denuncia como base y oída la prueba, la corte de distrito declaró al acusado culpable y le impuso veinte y cinco dólares de multa. No conforme, apeló para ante este tribunal, sosteniendo que la denuncia no imputa la infracción al artículo 13 de la ley de automóviles, por la cual fue castigado.
La denuncia pudo redactarse con mayor concisión y cla-ridad, pero tal como lo fuá, es suficiente, de acuerdo con la ley y la jurisprudencia de esta corte sentada en el caso de El Pueblo v. Casanovas, 38 D.P.R. 219.
En la denuncia se imputa primero al acusado la infrac-ción siguiendo las palabras de la ley, esto es, porque “no tomó en cuenta el ancho, tráfico y uso del camino,” y luego se describe el hecho concreto ocurrido, demostrativo de las *602circunstancias que exigían, que el acusado redujera la velo-cidad del carro que guiaba, y el no haberla reducido.

Debe confirmarse la sentencia recurrida.